[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This court has granted re-argument of its denial of a motion to reopen a judgment entered on March 26, 2002. The plaintiff had filed an Offer of Judgment in the amount of $45,000 pursuant to C.G.S. § 52-192a, which was determined to have been properly accepted and judgment was entered accordingly. After the motion for re-argument had been filed, it was discovered that a previous attorney for the plaintiff had filed an offer of judgment in the amount of $38,250.
Re-argument had been granted for the single purpose of determining the effect of the Supreme Court holding in Shawhan v. Langley, 249 Conn. 339, (1999) 732 A.2d 170.
A review of that decision indicates that the Supreme Court ruled a 1982 Amendment of § 52-192a limited the filing of an Offer of Judgment to one amount by a plaintiff for each defendant, to both determine prejudgment interest and effect a judicial settlement. As such, the offer of judgment dated February 26, 2002, in the amount of $45,000 was a judicial nullity. Accordingly, the motion to reopen the judgment dated March 27, 2002 is granted.
___________________ Gilardi, J CT Page 16314